Citation Nr: 0327882	
Decision Date: 10/17/03    Archive Date: 10/28/03	

DOCKET NO.  00-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.   

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of tonsillectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
July 1946, and from August 1950 to October 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1998 and February 1999 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In a decision of March 1950, and in a rating decision of 
January 1998, the RO denied entitlement to service connection 
for a chronic left knee disability.  The veteran voiced no 
disagreement with those decisions, which have now become 
final.  Since the time of the January 1998 decision denying 
entitlement to service connection for a chronic left knee 
disorder, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO continued its denial of 
service connection for a chronic left knee disability, and 
the current appeal ensued.  

Finally, for reasons which will become apparent, the issues 
of service connection for a chronic left knee disability (on 
a de novo basis), and an increased evaluation for the 
service-connected residuals of tonsillectomy will be the 
subjects of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  In decisions of March 1950 and January 1998, the RO 
denied entitlement to service connection for a chronic left 
knee disability.  

2.  Evidence submitted since the time of the RO's 
January 1998 decision is neither duplicative nor cumulative, 
and of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in January 1998 denying the 
veteran's claim for service connection for a chronic left 
knee disability is final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002).  

2.  Evidence submitted since the time of the RO's 
January 1998 decision denying entitlement to service 
connection for chronic left knee disorder is new and 
material, and sufficient to a proper reopening of the 
veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision of January 1998, the RO denied 
entitlement to service connection for a chronic left knee 
disability, essentially on the basis that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim.  

In February 1998, there was received the veteran's claim for 
service connection for a chronic left knee disability.  

On VA orthopedic examination in March 1998, the veteran 
stated that, in 1945, while training in service for the 
martial arts, his knee slipped under him and he fell on it.  
According to the veteran, subsequent to this incident, his 
knee joint swelled enormously, with the result that he was 
treated in sickbay with wrapping of the joint and infrared 
heat.  Ultimately, the swelling in the veteran's knee joint 
came down.  However, his left knee had remained enlarged over 
the years.  The pertinent diagnosis was degenerative joint 
disease secondary to trauma incurred in service as related by 
the veteran.  

Private magnetic resonance imagining (MRI) of the veteran's 
left knee conducted in December 1997, and received in 
March 1998, was consistent with a mild to severe degree of 
degenerative tearing of the medial meniscus, in conjunction 
with degenerative joint disease and a subchondral cyst.  
According to the examiner, this resulted in significant 
narrowing of the medial joint compartment of the veteran's 
left knee.  

During the course of an RO hearing in June 2000, the veteran 
offered testimony regarding the nature and etiology of his 
current left knee disability.  

In correspondence of August 2000, the veteran's private 
physician wrote that, according to the veteran, he had 
injured his left knee while aboard ship in February 1951.  
Reportedly, since that time, the knee had gotten 
progressively worse, requiring arthroscopy in June 1999.  The 
veteran's physician opined that although a lot could have 
happened during the 48 years from the time of the veteran's 
injury in service until his surgery in June 1999, it was 
still possible that the inciting event was the veteran's 
service related injury.  The physician further indicated that 
the injury in service could have damaged the veteran's 
meniscus, or injured ligaments in his knee, which gradually 
led to degenerative changes which might not have occurred 
were it not for the service-related injury.  In response to 
the question whether this "cause and effect" relationship was 
possible, the physician was of the opinion that, while no one 
could say for certain whether the veteran's service related 
injury had caused his current left knee problems, based on 
the veteran's history, his current left knee disability was 
most likely related to the February 1951 incident in service.  

Analysis

The veteran in this case seeks service connection for a 
chronic left knee disability, claimed as the residual of an 
injury in service.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served 90 days' or more during a period of war, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
for affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510,  513 (1992).  

In the present case, at the time of prior RO decisions in 
March 1950 and January 1998, it was determined that the 
veteran's service medical records were negative for evidence 
of any chronic disability of the left knee.  Those decisions 
were adequately supported by and consistent with the evidence 
then of record, and are now final.  

Evidence submitted since the time of the RO's January 1998 
decision, consisting of the veteran's testimony, as well as 
various VA and private medical records and examination 
reports, and a statement from the veteran's private 
physician, is both "new" and "material" as to the issue of 
service connection for a chronic left knee disability.  

More specifically, since the time of the RO's January 1998 
decision, the veteran has been shown to suffer from 
degenerative joint disease (i.e., osteoarthritis) of the left 
knee.  Moreover, in the opinion of the veteran's private 
physician, his current left knee disability might, in fact, 
be related to an inservice injury.  Such evidence and 
observations, at a minimum, provide a "more complete picture 
of the circumstances surrounding the origin of the 
disability" and, as such, are sufficient to a proper 
reopening of the veteran's previously-denied claim.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Accordingly, 
the Board finds that the veteran's claim is reopened.  

In reaching this determination, the Board has given due 
consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, inasmuch as this 
decision represents a full grant of benefits on the issue of 
new and material evidence, any inadvertent failure to fully 
apply those provisions can represent no more than harmless 
error.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a chronic left 
knee disorder, the benefit sought on appeal as to that matter 
is granted.  
REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously-
denied claim for service connection for a chronic left knee 
disorder, the Board must now proceed to a de novo review of 
all pertinent evidence of record.  That evidence, however, 
raises some question as to the exact nature and etiology of 
the veteran's current left knee disability.  

In that regard, service medical records are negative for any 
evidence whatsoever of a chronic left knee disability, or, 
for that matter, for any injury to the veteran's left knee 
during his periods of active military service.  While 
according to the veteran, he suffered an injury to his left 
knee in February 1951, radiographic studies conducted at that 
time were essentially negative.  Moreover, as of the time of 
the veteran's final service separation examination in 
October 1951, there was no evidence of any chronic left knee 
disability.  In point of fact, the earliest clinical 
indication of the presence of a chronic left knee disorder is 
revealed by VA radiographic studies dated in May 1988, when 
moderate degenerative arthritis in the left knee was noted.  

The Board notes that, following a VA orthopedic examination 
in March 1998, the examiner was of the opinion that the 
veteran was suffering from degenerative joint disease of the 
left knee secondary to trauma incurred in service.  While 
this opinion was, admittedly, based on history provided by 
the veteran, it was offered in conjunction with clinical 
findings on physical examination.  Moreover, and as noted 
above, as of the time of a statement in August 2000, the 
veteran's private physician was of the opinion that the 
veteran's left knee disability was most likely related to an 
inservice incident.  Under such circumstances, further 
development of the evidence must be undertaken prior to a 
final adjudication of the veteran's claim for service 
connection.  

Turning to the issue of an increased evaluation for the 
service-connected residuals of tonsillectomy, the Board notes 
that the veteran last underwent a VA compensation examination 
for that disability in March 1998, more than five years ago.  
Accordingly, an additional, more contemporaneous examination 
will be undertaken prior to a final adjudication of the 
veteran's claim for an increased rating.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notifications provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite the issuance (in December 2002) 
of a Supplemental Statement of the Case containing certain of 
the regulatory provisions pertaining to the VCAA, the RO 
failed to provide the veteran and his representative with 
adequate notice of the VCAA, or of the information and 
evidence necessary to substantiate his claim.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Hence, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or non-VA inpatient 
or outpatient treatment records, 
subsequent to August 2000, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
so informed.  

2.  The veteran should then be afforded 
additional VA orthopedic and 
otolaryngologic examinations in order to 
more accurately determine the nature and 
etiology of his current left knee 
disability, and the current severity of 
his service-connected residuals of 
tonsillectomy.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
examiner. All pertinent symptomatology 
and findings should be reported in 
detail.  

Following completion of the orthopedic 
examination, the physician should comment 
as to whether the veteran's current left 
knee disability is as likely as not the 
result of some incident or incidents of 
his period of active military service.  

Following completion of the 
otolaryngologic examination, the 
physician should comment as to the 
severity of the current residuals of 
tonsillectomy, to include comments 
regarding the presence and/or absence of 
any hoarseness or inflammation of the 
vocal cords or mucus membrane, and the 
presence and/or absence of any thickening 
or nodules of the vocal cords.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

4.  The RO should then review the 
veteran's claims for service connection 
for a left knee disorder, and an 
increased evaluation for the residuals of 
tonsillectomy.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development and to comply with recently-enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


